          Case 1:19-cr-00218-JL Document 31 Filed 08/31/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW HAMPSHIRE


UNITED STATES OF AMERICA                           )
                                                   )
              v.                                   )       Cr. No. 1:19-cr-00218-JD-02
                                                   )
James Flanders                                     )
__________________________________________


                                PRAECIPE FOR WARRANT

       The Clerk of said Court will issue a warrant, a Superseding Indictment against the above-

named defendant having been filed in the above-entitled case on the 31st day of August, 2020.

       This 31st day of August, 2020.

                                                   SCOTT W. MURRAY
                                                   United States Attorney


                                                   /s/ Joachim H. Barth
                                                   Joachim H. Barth
                                                   Assistant U.S. Attorney



WARRANT ISSUED: ______________________
